Name: Commission Regulation (EEC) No 1420/83 of 2 June 1983 laying down additional provisions concerning the grant of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/ 12 Official Journal of the European Communities 3 . 6 . 83 COMMISSION REGULATION (EEC) No 1420/83 of 2 June 1983 laying down additional provisions concerning the grant of export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 (3) thereof, Whereas, in accordance with Regulation (EEC) No 876/68 , refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 exported without further processing must be fixed taking certain factors into account ; whereas one of those factors is the price of milk products on the Community market ; Whereas, where the intervention prices of milk products are increased at the beginning of a new milk year, the prices of milk products manufactured after that date are normally affected by the increase in inter ­ vention prices ; whereas in this case it may be neces ­ sary to increase the refunds ; whereas it may be appro ­ priate, however, to restrict the application of the new refunds to milk products manufactured during the new milk year ; whereas for that reason the refund for a given product and for the same destination may differ according to the date of manufacture of the product in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . Where two refunds are fixed for a given product and for the same destination at the beginning of a new milk year, the grant of the higher refund may be made conditional upon provision of proof that the product exported was manufactured during the new milk year. However, in the case of products falling within Common Customs Tariff subheading 04.03 B or ex 23.07 B, the higher refund shall be granted in respect of exports only where proof is provided that the butter which was used as the raw material for the manufac ­ ture of products falling within subheading 04.03 B or the skimmed-milk powder incorporated in products falling within subheading ex 23.07 B was manufac ­ tured during the new milk year. 2 . Member States shall adopt the necessary measures concerning the supporting documents which may be used as proof as referred to in paragraph 1 and the relevant control measures . Article 2 This Regulation shall enter into force on 3 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2) OJ No L 140 , 20 . 5 . 1982, p. 1 . (3) OJ No L 155, 3 . 7 . 1968 , p . 1 . O OJ No L 264, 23 . 11 . 1972, p . 1 .